Citation Nr: 1108380	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic respiratory distress (also claimed as sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1972 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule a hearing (either a Travel Board or videoconference hearing).  The Veteran since has had a videoconference hearing in December 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.  Following the hearing, the Board held the record open an additional 30 days to give the Veteran time to obtain and submit additional supporting evidence, which she did in January 2011 and waived her right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2010).

Partly because of the receipt of this additional evidence, however, the claim must be further developed.  So the Board is remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

First and foremost, the AMC must attempt to locate and obtain the Veteran's service treatment records (STRs) - which, unfortunately, appear to be missing from the claims file.  These records apparently were once in the file; indeed, they were explicitly listed as evidence considered in the August 2007 rating decision at issue and in the February 2009 statement of the case (SOC).  

The July 2007 VA compensation examiner also referenced these records, indicating:  

Her service [treatment] records are reviewed and reveal that she was seen for a sore throat without exudates on April 4, 1973 at Emergency Medical Clinic.  Chest was clear to auscultation.  Follow-up note of April 11, 1973 describes her as having a head cold and cough with no relief with Cold Pack.  Lungs were clear.  Pharynx was slightly injected.  Impression was upper respiratory disease treated with tetracycline.  She was seen in General Medical Clinic on February 2, 1973 with the same complaints but with persistent cough which had become productive of yellowish and at times blood tinged sputum with head cold, frequent sneezing, sore throat primarily on the right, not helped by previous therapy.  A chest X-ray was ordered on that date.  X-ray report revealed no significant abnormalities.  General medical note of March 6, 1973 describes nausea and vomiting but no upper or lower respiratory complaints.  She was thought possibly to be pregnant.  Note of February 6, 1973 describes malaise with non-productive cough for four days.  There were no petechiae on phyaryngeal exam or neck rigidity.  Note of January 26, 1973 describes her as having been discharged from the hospital three days before for dizziness, sleepiness, and nausea with no diarrhea.  There is no mention of upper respiratory symptoms....  What appears to be a separation examination of June 13, 1973 checked all categories of the physical examination as being normal including mouth and throat, lungs and chest.  The Veteran was said to be pregnant and healthy.  There is no mention of nasopharyngeal or bronchitis type symptoms.

Inexplicably, then, these highly pertinent STRs are now missing from the claims file, as was recently noted by the Veteran's representative.  See February 2010 representative's statement.  So the RO/AMC needs to reassociate these records with the claims file, so the Board also may consider them.


It also is not entirely clear whether all of the Veteran's pertinent VA treatment records have been obtained and associated with the claims file.  There appear to be records from at least two different VA facilities, including the Gainesville, Florida VA Medical Center (VAMC) and Lake City, Florida VAMC.  However, the last VA treatment records appear to be from the Gainesville VAMC, which are dated in December 2008.  So any additional, more recent, treatment records might be helpful to the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  Therefore, on remand, the RO/AMC must attempt to obtain any additional VA treatment records, especially those dated since December 2008.  And if they do not exist, the RO/AMC must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran should also be apprised of the latter situation, if it arises.  38 C.F.R. § 3.159(e).

The Veteran additionally needs to undergo another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of her claimed chronic respiratory distress.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006);  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As mentioned, she already had an examination in July 2007, and that examiner summarized the Veteran's STRs, which showed indications of respiratory distress while on active duty.  However, even acknowledging those several indications of respiratory problems during service, this VA examiner concluded unfavorably to the claim, discounting the possibility that the Veteran's currently diagnosed sinusitis is attributable to the sinusitis and bronchitis she earlier experienced in the military.  Importantly, though, since that July 2007 VA examination and opinion, there are two additional volumes of medical records, including disability records from the Social Security Administration (SSA).  As well, there is a VAMC treatment note, dated May 3, 2005, showing a diagnosis of an upper respiratory infection (URI).  Another VA treatment note, dated November 24, 2008, shows the Veteran was treated for complaints of cough, congestion and yellow sputum during the prior seven days, for which the VA treating physician again diagnosed URI.  These rather recent diagnoses of URI are similar to the Veteran's diagnosis of upper respiratory disease during service, in April 1973, but do not appear to have been considered by the July 2007 VA examiner.  

So further medical comment is needed to determine the etiology of the Veteran's claimed chronic respiratory distress.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.	Locate the Veteran's STRs and reassociate them with the claims file for consideration.  The report of the July 2007 VA compensation examination references these records, as does the August 2007 rating decision at issue and February 2009 SOC, so they previously were in the file.

2.	Ask the Veteran whether she has received any additional treatment relevant to her claim since December 2008, the records of which have not already been obtained.  After allowing an appropriate time for response, contact especially the VAMCs in Gainesville and Lake City, Florida, to obtain any pertinent additional treatment records dated since December 2008.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. §§ 3.159(c)(2), (c)(3), (e).

3.	Schedule another VA compensation examination to determine the nature and etiology of the Veteran's claimed chronic respiratory distress (also claimed as sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections).  She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current respiratory disorders by specifying the present diagnoses.  And assuming there is a present diagnosis of a respiratory disability, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder is related to or dates back to the Veteran's military service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.	Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

